11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Israel Joe Ibarra,                             * From the 39th District
                                                 Court of Haskell County,
                                                 Trial Court No. 6680.

Vs. No. 11-13-00325-CR                         * October 29, 2015

The State of Texas,                            * Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.